Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 23







Huffman Inc., d/b/a Huffco Services, 		Appellant



v.



North Dakota Workforce Safety and Insurance, 		Appellee







No. 20140348







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Stephen D. Little, Gateway Office Building, 2718 Gateway Avenue, Suite 302, Bismarck, ND 58503-0585, for appellant.



Jacqueline Sue Anderson, Special Assistant Attorney General, 1800 Radisson Tower, 201 Fifth Street North, P.O. Box 2626, Fargo, ND 58108-2626, for appellee.

Huffman Inc. v. WSI

No. 20140348



Per Curiam.

[¶1]	Huffman Incorporated (“Huffco”) appeals from a district court judgment affirming an administrative law judge’s order finding Huffco’s drivers are employees.  Huffco argues its drivers are independent contractors and not employees because the greater weight of the evidence shows that Huffco’s drivers agreed to work as independent contractors, continued working as independent contractors, were treated as independent contractors and accepted the benefits of being independent contractors.  We summarily affirm the district court judgment under N.D.R.App.P. 35.1(a)(5). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom